In an action by a salesman formerly in defendant’s employ to recover a balance of commissions alleged to be due him on the basis of sales of goods in a certain territory, the defendant appeals from an order of the Supreme Court, Kings County, dated February 25, 1960, denying plaintiff’s motion for a discovery and inspection of certain books and records of defendant, on condition that defendant serve an affidavit - upon the plaintiff listing the total amount of sales made by defendant to each of its customers within such territory in each of the calendar years 1953 to 1956, inclusive, and in the period *782from June 1, 1952 to December 31, 1952. Order affirmed, with $10 costs and disbursements. (Storer v. Bion Exhibits, 283 App. Div. 829; Gemson v. Perreault, 201 App. Div. 649; Wilson v. Van Dorn Iron Works Co., 106 Mise. 442, affd. 188 App. Div. 928.) Nolan, P. J., Beldock, Christ and Brennan, JJ., concur.